DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filling on 6/9/2021.  Claims 1, 11 and 18 have been amended, claim 7 was previously cancelled and claim 21 has since been added.  Accordingly, claims 1-6 and 8-21 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “navigation module”, “controller”, and “communication interface” in claims 1-6, 8-10 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
“module”, and “interface” linked by the transition phrases “navigation”, and “communication”, respectively.  In the case of “controller”, it is a generic placeholder that is not linked by a transition phrase.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-6 and 8-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
1)  For the navigation module-- ¶59 “any suitable combination of motors, electric motors, stepper motors, and the like configured to drive and/or steer the wheels 212, and the like, of the apparatus 103”, Figure 3, 
2)  For the controller-- ¶35 “any suitable combination of central processing units (CPUs) and graphics processing units (GPUs) and/or any suitable combination of field-programmable gate arrays (FPGAs) and/or application-specific integrated circuits (ASICs) configured to implement the specific functionality of the server 101”,
3)  For the communication interface— ¶36 “includes any suitable hardware (e.g. transmitters, receivers, network interface controllers and the like)”.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C 103 as being unpatentable over Medina et al. (US 2016/0114488 A1, hereinafter “Medina”) in view of Lenser et al. (US 2008/0027591 A1, hereinafter “Lenser”) and in further view of Tanase et al. (US 2016/0221549, hereinafter “Tanase”).
With respect to claim 1, Medina discloses a mobile automation apparatus comprising: a mast extending in an upward direction (See ¶25 “the customer service robot 1 may include a structure 21 such as a frame which connects the mobile platform 11 to the robot head 23.”  See also Figure 1.); a navigation module configured to move the mobile automation apparatus in an environment (See ¶26 “The locomotion platform 11 allows the robot 1 to move.  The locomotion platform 11 may have, for example, two or more wheels and casters 30, allowing the robot to move in any direction.”  See also Figure 1.); a structured light camera positioned on the mast (See ¶28 “The 3D sensors 12, 15, 17 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners, ….”  See also Figure 1.), the structured light camera configured to detect at least a top of a shopping cart in a region adjacent to the mobile automation apparatus (See ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”); one or more ultrasound arrays on the mast, each of the one or more ultrasound arrays configured to detect an object at least in the region (See ¶28 “The 3D sensors 12, 15, 17 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D video cameras, … structured light scanners, …, ultrasound… or any other sensing or scanning devices for detecting 2D or 3D static and/or dynamic movements.”); and a controller configured to implement an obstacle avoidance protocol (See ¶53 “To prevent collisions between the robot 1 and the moving obstacle 166, the robot 1 may create a second or active path 170 which navigates around the obstacle 166 in a manner which is depending on the movement of the obstacle 166.”).  
Medina does not expressly disclose wherein the obstacle avoidance protocol is implemented when (a) the one or more ultrasound arrays detect the object and the structured light camera simultaneously does not detect the object in a same cell of an occupancy grid in a vicinity of the mobile automation apparatus.  However, Lenser, in the same field of invention, teaches this limitation in the same field of invention (See ¶237 “In an embodiment of the invention, a sonar sensor is utilized for detecting obstacles such as glass and/or narrow metal wires, which are not readily detected by other sensory devices.  A combination of a range finder, Stereo vision, and Sonar, for example, may provide the capability to detect virtually all of the obstacles a remote vehicle 10 might encounter in an urban environment” and also ¶136 “The 3D point information can then be projected onto a 2D grid where statistics are kept on all the points that “hit” each 2D grid cell.  An algorithm keeps track of the minimum and maximum height of all points that hit a cell, and also counts the number of points that hit a cell.”  In short, the system of Lenser comprises numerous types of sensors.  If one sensor records a “hit” for a cell while none of the others do not record a “hit”, then the system will still implement its obstacle avoidance protocol.).
Regarding an obstacle being detected by an ultrasound array and not detected by a structured light camera in a same cell of an occupancy grid in a vicinity of a mobile automation apparatus, the claims fail to specify the size of cells within an occupancy grid.  It is noted that the claims must be given their broadest reasonable interpretation in light of the specification, per MPEP 2111.  The specification merely provides an example of a cell size of an occupancy grid “(e.g. with cells of about 5cm x 5cm)”, but there are no limitations in the independent claims that specify the cell size.  Thus, the Examiner interprets a cell of an occupancy grid as representing the entire vicinity of the mobile automation apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lenser into the invention of Medina such that that an ultrasound (sonar) sensor may be relied upon in certain situations rather than a light-based sensor.  It is typical for an autonomous device to have multiple sensors of different types, as this allows the device to use observations from one sensor instead of from another in the interest of accuracy and fidelity.
In this instance, the device may sense a metallic shopping cart with its ultrasound arrays with more reliability and with less error than it does with light-based sensors, such as a cameras 
Medina does not expressly disclose wherein when the structured light camera detects an obstacle, the controller ignores output from the one or more ultrasound arrays.  However, such arrangement is well known in the field of sensor fusion and therefore considered to be obvious. That is, the majority of autonomous vehicle/robot obstacle detection systems rely upon a plurality of sensors to detect objects by taking advantage of strengths of different sensors. For example, Tanase, in the same field of invention, teaches this limitation (See ¶25 “the obstacle detection unit 10 may only detect an obstacle (by transmitting a detection wave by the radar sensor 11 and receiving a reflected wave, and/or by capturing an image ahead of the vehicle 100 by the camera sensor 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Medina with those of Tanase in order to take advantage of each sensor’s strength and particularly rely on a specific sensor.  That is, ignoring certain sensors in favor of others.  This is particularly advantages in case of certain advantages of a particular sensor in any given situation (see, e.g., ¶ 23 of Tanase).  As another example, Yamauchi et al. (US 2010/0066587) teaches another sensor fusion system that relies on various sensor strengths to further improve object detection. For example, sonar is able to operate in adverse weather and penetrate smoke and fog. However, sonar has limited range when used in the relatively sparse medium of air (as opposed to the dense medium of water). In addition, when a sonar pulse hits a flat surface, such as building wall, at a shallow angle, it often reflects away from the sensor (i.e. specular reflection) and the resulting range reading can be erroneously long or completely missing (see ¶ 6 of Yamauchi et al.).

With respect to claim 2, modified Medina discloses the mobile automation apparatus of claim 1, wherein the object includes a reflective surface (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are typically made of reflective metal.

With respect to claim 3, modified Medina discloses the mobile automation apparatus of claim 2, wherein the surface is discontinuous (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are composed of a discontinuous surface made of thin metal wires.

With respect to claim 4, modified Medina discloses the mobile automation apparatus of claim 3, wherein the surface is a mesh surface of the shopping cart (See ¶51 “there are lots of moving objects, ranging from humans, to shopping carts, to moving pallets, that the robot must navigate through”, and ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are composed of a discontinuous, mesh surface made of thin metal wires.
With respect to claim 5, modified Medina discloses the mobile automation apparatus of claim 1, further comprising a base, the mast extending in the upward direction from the base (See ¶25 “the customer service robot 1 may include a structure 21 such as a frame which connects the mobile platform 11 to the robot head 23.”  See also Figure 1.); and one or more of a depth sensing device and a LIDAR device located at the base, and configured to sense depth at an ankle height (See ¶28, “The robot includes a locomotion platform, an upper sensor for detecting objects within an upper field of view of the robot, a lower sensor for detecting objects within a lower field of view of the robot….In one embodiment, … the lower sensors are Hokuyo Lidar devices”).

With respect to claim 6, modified Medina discloses the mobile automation apparatus of claim 1, wherein the apparatus further comprises one or more second structured light cameras between a base of the mast and the structured light camera, the one or more second structured light cameras configured to detect objects over respective angles on either side of the region (See ¶28 “The robot 1 may further include a panorama 3D sensor 17, which enables the robot 1 to detect objects located at any angle to the robot 1. The 3D sensors 12, 15, 17, 30, 31, 32, 34, 35, 36 may be any kind of 2D or 3D Video cameras, laser rangefinders, 2D or 3D scanners, structured light scanners”).

Medina discloses the mobile automation apparatus of claim 1, wherein the navigation module is configured to move the mobile automation apparatus in the environment in a forward direction, and the structured light camera is further configured to detect at least the top of the shopping cart in the region in the forward direction (See ¶ 26 “The locomotion platform 11 may have, for example, two or more wheels and casters 30, allowing the robot to move in any direction”, ¶28 “upper 3D sensor 15 allows the robot 1 to perceive people and objects in front of the robot 1”, and Fig. 4).

With respect to claim 9, modified Medina discloses the mobile automation apparatus of claim 1, further comprising a communication interface (See ¶37 “wireless communication device 13 of the robot”)  configured to transmit a notification of an alteration of a navigation of the mobile automation apparatus (See ¶33 “robot location detector” and ¶50 “When the robot 1 is nearby the target location, and there is an obstacle blocking its route, rather than re-routing to a very long path around the retail space, the robot will inform the customer, operator, or other individual that the item is up ahead”) to a mobile device (¶43 “A facility manager or agent 81 may install and use the software 131 on computers and mobile devices, such as smartphones and tablets, at the facility”).   

With respect to claim 10, modified Medina discloses the mobile automation apparatus of claim 9, wherein the notification includes a location of the mobile automation apparatus (See ¶33 “robot location detector” and ¶50 “When the robot 1 is nearby the target location, and there is an obstacle blocking its route, rather than re-routing to a very long path around the retail space, the robot will inform the customer, operator, or other individual that the item is up ahead”). 
 
With respect to claim 11, all the limitations have been analyzed in view of claims 1 and 7, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 1 and 7; therefore, claim 11 is rejected over the same rationale as claims 1 and 7.  

With respect to claim 12, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 12 is rejected over the same rationale as claim 2.  

With respect to claim 13, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 13 is rejected over the same rationale as claim 3.  

With respect to claim 14, modified Medina discloses the method of claim 13, wherein the surface is a mesh surface (See ¶53 “For example, the robot 1 detects the moving obstacle 166, which may include any object (e.g., humans, carts, etc.)”).  
It was well known in the art before the effective filing date of the claimed invention that standard shopping carts are typically composed of a discontinuous, mesh surface made of thin metal wires.



With respect to claim 16, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 16 is rejected over the same rationale as claim 9.  

With respect to claim 17, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 17 is rejected over the same rationale as claim 10.  

With respect to claim 18, all the limitations have been analyzed in view of claim 11, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 11; therefore, claim 18 is rejected over the same rationale as claim 11.  

With respect to claim 19, all the limitations have been analyzed in view of claim 12, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 12; therefore, claim 19 is rejected over the same rationale as claim 12.  

.  
Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Medina in view of Lenser in view of Tanase and in further view of Saboo et al. (US 2016/0129592 A1, included on form PTO-892 dated 11/07/2019, hereinafter “Saboo”).
With respect to claim 21, Medina does not expressly disclose wherein the controller configured to implement an obstacle avoidance protocol when the object is within a threshold distance from the mobile automation apparatus. Nevertheless, Saboo, in the same field of invention, teaches this limitation (See ¶108 “In such examples, robotic devices whose current and/or predicted future trajectories bring them within a predetermined threshold distance from the obstacle may be prioritized higher to receive the published update to the map, since it may be desirable for such robotic devices to adjust their movement accordingly to avoid or remove the obstacle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Medina with those of Saboo in order for a robotic device to implement an obstacle avoidance protocol when an object or obstacle is within a threshold distance from the robotic device.  It is very well known in the art that robotic devices must identify and avoid obstacles that may impede their movement as they navigate through an environment.  It may be advantageous to implement an obstacle avoidance protocol only when the robotic device is within a threshold distance of an obstacle so that evasive maneuvers are not taken too soon or taken when unnecessary.  It would have been obvious to one Saboo to the robotic device of Medina to arrive at a robotic device that can efficiently avoid obstacles as it navigates through an environment.

Response to Arguments
With respect to the obviousness rejections, Applicant’s arguments (pages 6-7 of the remarks) have been fully considered and are persuasive, but they are moot in view of the new rejections above necessitated by the amendments.  
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the previous rejections of the independent claims have been fully considered, but they are moot in view of the new rejections above necessitated by the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669